PROB 12A
(7193)

                             United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
Name of Offender: Lashawn Porcher                                                     Cr.: 18-00163-001
                                                                                     PACTS #: 2599613

Name of Sentencing Judicial Officer:      THE HONORABLE MADELiNE COX ARLEO
                                          UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 07/11/2019

Original Offense:   18 U.S.C.     §   1349- Attempt and Conspiracy to Commit Mail Fraud
                    26 U.S.C.     §   7206(2) Fraud and False Statements
                                             -




Original Sentence: 60 months’ probation

Special Conditions: Special Assessment 5200.00, Restitution $540,258.36, Substance Abuse
Testing/Treatment, Financial Disclosure, Cooperate with IRS, Mental Health Treatment, No New
Debt/Credit, Motor Vehicle Compliance

Type of Supervision: Supervised Release                           Date Supervision Cornmenced:7/l 1119

                                      NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number      Nature of Noncompliance


                       On July 23, 2019, the offender submitted a urine sample that yielded positive
                       results for marijuana and signed an Admission of Drug Use form. In addition,
                       Porcher failed to report for random substance abuse testing on August 15 and
                       29, 2019, September 12 and 26, 2019 and October 10, 2019. Additionally,
                       offender failed to report to substance abuse treatment on August 26, 2019,
                       September 9,16,23,30. 2019, and October 7 and 14, 2019.

     2                 On October 3, and 11, 2019, the offender failed to report as instructed by the
                       probation officer.


     3                  Failed to Remain Current with Restitution Payments.



 U.S. Probation Officer Action:

 The Probation Office is recommending no Court Action be taken at this time. Due to offender’s continued
 residence in Atlanta, Georgia, the United States Probation Office in the Northern District of Georgia is
 requesting a transfer of jurisdiction. Upon obtaining jurisdiction, the Northern District of Georgia will
 address Porcher’s continued non-compliance and initiate violation of supervised release proceedings if
 deemed necessary.
                                                                                             Prob 12A —page 2
                                                                                              Lashawn Porcher




                                                                  Respectfully submitted,

                                                                      S4aa ??(a,ztocej/jwc
                                                                   By: Elisa Martinez
                                                                        Supervising U.S. Probation Officer
                                                                   Date: 11/18/2019

    Pt se check a box below to indicate the Court’s direction regarding action to be taken in this case:

    No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)

r    Submit a Request for Modifying the Conditions or Term of Supervision

r    Submit a Request for Warrant or Summons

r    Other



                                                                  Signature of Judicial Officer


                                                                   6                  S7
                                                                               Date
